Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 10, and 18, the US Patent Application Publication No. 20190361530 (Araujo), similarly discloses a system for providing haptic feedback to a corresponding region on a remote device based on a touch input on a device.  Thus, the touch input location on the device can be felt on the another device.  However, Araujo does not teach increase or decrease intensity of the haptic feedback based on the distance between a touch point on the another device and the corresponding touch location of the touch input received from the device.  
The European Patent Application Publication No. 2457141 (Birnbaum), describes a method of providing haptic feedback in a two player game, where a virtual object can bounce off borders of a play area or paddles controlled by the players, which causes the bounce haptic effect to be produced.  Based on the distance between the particularly player’s paddle and the virtual object, the haptic effect can be louder for the player that’s closer to the virtual object.  However, the haptic effect is not based on the distance between the touch location of one player being closer or further away from the touch location of the other player.  
The US Patent No. 10963050 (El-Ouardi), describes a method to provide a haptic feedback based on the distance between a touch point on a surface and a target control zone, where the haptic feedback can increase or decrease based on the distance.  
The US Patent Application Publication No. 20150253852 (Ota), also describes an apparatus, method, and program that controls the intensity of a tactile sensation in accordance with a distance between an on screen button and a touch position.
While each limitation presented herein is not new when considered in isolation, the specific arrangements of these limitations are not present in the field of haptic feedback.  To that end, the Examiner cannot conceive, by any stretch of the imagination, a scenario in which one of ordinary skill in the art would have been reasonably motivated to cherry-pick exactly all the right components from each of the above prior art references to arrive at the claimed invention, unless the practitioner had the benefit of the claimed invention before him to use as a template.
Therefore, claims 1, 10, and 18, in the specific arrangement as claimed, define patentability of the claims over the prior art listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

A double patenting analysis has been performed with respect to issued patents having common relationship of inventorship and/or ownership with respect to the above allowed claims.  The co-pending application 17/565184 or US Patent Application Pub. No. 20220210370, having common inventorship and/or ownership with the instant application, where claims of the instant application are coextensive in scope and are patentably indistinct over the corresponding claims of the co-pending application, was found.  A Terminal Disclaimer was filed and approved on 07/21/2022 after a telephone call with Linh-Han Hoang Nguyen (Reg. No. 71874).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2144